PER CURIAM:
Monty Williams appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on Amendment 706, as modified by Amendment 711, and Amendment 715 of the United States Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Marshall, *826No. 4:02-cr-0002-RGD-TEM-l (E.D.Va. July 14, 2008). In addition, we find that the court did not abuse its discretion in declining to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.